DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 100-121 are pending and are examined herein.
Response to Arguments
Applicant’s arguments with respect to claims 100-119 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Green et al.
Claims 100-118 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (WO 2018/013837 A1, cited in the IDS cited 09/01/2020).
Regarding claim 100, Green teaches a method for producing a nucleic acid library, comprising: combining a nucleic acid composition comprising target nucleic acids and a plurality of oligonucleotide species (e.g. abstract), wherein: 
a) some or all of the target nucleic acids comprise an overhang (e.g. abstract); 
b) each oligonucleotide in the plurality of oligonucleotide species comprises two strands (e.g. p. 11, lines 1-2);	
c) each oligonucleotide in the plurality of oligonucleotide species comprises an overhang at a first end, or some of the oligonucleotides in the plurality of oligonucleotide species comprise an overhang at a first end and some of the oligonucleotides in the plurality of oligonucleotide species comprise no overhang at a first end, wherein the overhang, when present, is capable of hybridizing to a target nucleic acid overhang, wherein each oligonucleotide species having an overhang has a unique overhang sequence and length (e.g. abstract and p. 7 lines 7-12); 
d) each oligonucleotide in the plurality of oligonucleotide species comprises two non-complementary strands at a second end (e.g. p. 46-47, bridging paragraph of Example 5; “A single hairpin adapter can be ligated to each end of a DNA fragment…The hairpin is cleaved…forming a Y-shape at either end of the ligated DNA molecule”).  As per MPEP 2144.04 part IV (C), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
e) each oligonucleotide in the plurality of oligonucleotide species comprises an oligonucleotide overhang identification sequence specific to no overhang or specific to one or more features of the oligonucleotide overhang, wherein the one or more features comprise length of the overhang (e.g. p. 17, lines 6-9), and 
f) the nucleic acid composition and the plurality of oligonucleotide species are combined under conditions in which oligonucleotide overhangs 2Application No.: 16/961,113Atty. Dkt. No.: CBS-2001-UShybridize to target nucleic acid overhangs having a corresponding length, thereby forming hybridization products (e.g. abstract).
	Regarding claim 101, Green teaches wherein the plurality of oligonucleotide species comprises oligonucleotides having a 5' overhang and oligonucleotides having a 3' overhang (e.g. p. 8, lines 28-31).
	Regarding claim 102, Green teaches wherein the plurality of oligonucleotide species comprises oligonucleotides having a 5' overhang, oligonucleotides having a 3' overhang, and oligonucleotides having no overhang (e.g. p. 21, lines 30-31 and p. 22, lines 1-2).
	Regarding claim 103, Green teaches wherein the oligonucleotides in the plurality of oligonucleotide species having overhangs comprise:
oligonucleotide overhangs having different sequences for a particular overhang length; 
all possible overhang sequence combinations for a particular overhang length; or 
all possible overhang sequence combinations for each overhang length. (e.g. p. 15, lines 3-18).
Regarding claim 104, Green teaches wherein the oligonucleotide overhang sequences are random (e.g. p. 15, line 3-4).
Regarding claim 105, Green teaches wherein the oligonucleotide overhang identification sequence is specific to length of the oligonucleotide overhang and is specific to one or more features of the oligonucleotide overhang chosen from 
a 5' overhang, 
a 3' overhang, 
a particular sequence,
a combination of (i) and (iii), or 
a combination of (ii) and (iii). (e.g. p. 17, 2nd paragraph split to p. 18, 1st paragraph)
Regarding claim 106, Green teaches wherein: 
some of the target nucleic acids comprise no overhang; and 
an oligonucleotide species comprises no overhang and comprises an oligonucleotide overhang identification sequence specific to having no overhang (e.g. p. 19, lines 20-25).
Regarding claim 107, Green teaches wherein: 
the target nucleic acids comprising an overhang comprise a duplex region and a single-stranded overhang; and 
each target nucleic acid comprising an overhang comprises an overhang at one end or an overhang at both ends (e.g. p. 11, lines 12-14).
Regarding claim 108, Green teaches wherein an end, or both ends, of each target nucleic acid comprising an overhang independently comprises a 5' overhang or a 3' overhang (e.g. p. 14, lines 28-31).
Regarding claim 109, Green teaches wherein the target nucleic acids comprise cell-free nucleic acid fragments (e.g. p. 28, lines 5-6).
Regarding claim 110, Green teaches wherein the overhangs in target nucleic acids are native overhangs and/or are unmodified overhangs (e.g. p. 21, lines 17-18).
Regarding claim 111, Green teaches wherein the target nucleic acids are not modified in length prior to combining with the plurality of oligonucleotide species (e.g. p. 8, lines 11-12).
Regarding claim 112, Green teaches comprising: 
contacting the hybridization products with an agent comprising a ligase activity under conditions in which the 5' end of a target nucleic acid is covalently linked to the 3' end of the oligonucleotide to which the target nucleic acid is hybridized, thereby forming ligation products (e.g. p. 8, last paragraph and p. 9, 2nd paragraph); and 
contacting the ligation products with an agent comprising a nick-sealing ligase activity under conditions in which the 3' end of a target nucleic acid is covalently linked to the 5' end of the oligonucleotide to which the target nucleic acid is hybridized, thereby forming nick-sealed ligation products (e.g. p. 9, 2nd paragraph; “nick-sealing ligase activity”); or 
contacting the ligation products with a strand-displacing polymerase, thereby forming blunt-ended nucleic acid fragments (e.g. p. 41, 1st paragraph; “strand displacement reaction”).
Regarding claim 113, Green teaches comprising prior to the combining of a nucleic acid composition comprising target nucleic acids and a plurality of oligonucleotide species, contacting the target nucleic acids with an agent comprising a phosphatase activity under conditions in which target nucleic acids are dephosphorylated, thereby generating dephosphorylated target nucleic acids (e.g. p. 8, lines 6-8).
Regarding claim 114, Green teaches comprising contacting the dephosphorylated target nucleic acids with an agent comprising a phosphoryl transfer activity under conditions in which a 5' phosphate is added to a 5' end of target nucleic acids (e.g. p. 7, last paragraph).
Regarding claim 115, Green teaches comprising prior to the combining of a nucleic acid composition comprising target nucleic acids and a plurality of oligonucleotide species, contacting the plurality of oligonucleotide species with an agent comprising a phosphatase activity under conditions in which the oligonucleotides are dephosphorylated, thereby generating a plurality of dephosphorylated oligonucleotide species (e.g. p. 20, lines 14-15).
Regarding claim 116, Green teaches wherein each of the two non- complementary strands at the second end of the oligonucleotide species comprises a primer binding domain, wherein one of the non-complementary strands comprises a first primer binding domain, and the other non-complementary strand comprises a second primer binding domain, wherein the first primer binding domain and second primer binding domain are different (e.g. p. 24, lines 28-31).
Regarding claim 117, Green teaches comprising sequencing the hybridization products, or amplification products thereof, by a sequencing process, (e.g. p. 24, lines 25-28) thereby generating sequence reads, wherein the sequence reads comprise forward sequence reads and reverse sequence reads (e.g. p. 32, last paragraph; “Illumina”).
Regarding claim 118, Green teaches comprising analyzing overhang information associated with overhang identification sequences that indicate presence of an overhang for the reverse sequence reads, thereby generating an analysis, and omitting 5Application No.: 16/961,113Atty. Dkt. No.: CBS-2001-US from the analysis overhang information associated with overhang identification sequences that indicate presence of an overhang for the forward sequence reads (e.g. p. 33, last paragraph).
Green et al. and Kurn et al.
Claims 100-121 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (WO 2018/013837 A1, cited in the IDS cited 09/01/2020), as applied to claims 100-118 above, and further in view of Kurn et al. (WO 2012/103154 A1, of record)
Regarding claim 119, Green teaches a method for producing a nucleic acid library, comprising: 
a) combining a nucleic acid composition comprising target nucleic acids and a first pool of oligonucleotide species, wherein: 
some or all of the target nucleic acids comprise an overhang (e.g. abstract), 
each oligonucleotide in the first pool of oligonucleotide species comprises an overhang at a first end capable of hybridizing to a target nucleic acid overhang, or some of the oligonucleotides in the first pool of oligonucleotide species comprise an overhang at a first end capable of hybridizing to a target nucleic acid overhang and some of the oligonucleotides in the first pool of oligonucleotide species comprise no overhanq at a first end, wherein each oligonucleotide species having an overhang has a unique overhang sequence and length (e.g. abstract and p. 7 lines 7-12);
each oligonucleotide in the first pool of oligonucleotide species comprises an oligonucleotide overhang identification sequence specific to no overhanq or specific to one or more features of the oligonucleotide overhang, wherein the one or more features comprise length of the overhang (e.g. p. 17, lines 6-9), 
each oligonucleotide in the first pool of oligonucleotide species comprises a first primer binding domain (e.g. p. 24, last paragraph), and 
the nucleic acid composition and the first pool of oligonucleotide species are combined under conditions in which oligonucleotide overhangs hybridize to target nucleic acid overhangs having a corresponding length, thereby forming a first set of combined products (e.g. abstract); 
However, Green does not teach wherein the products are cleaved and combined with a second pool of oligonucleotides.  Kurn teaches:
b) cleaving the first set of combined products, thereby forming cleaved products (e.g. Kurn claim 1 step (b) and para. [0006]); and 
c) combining the cleaved products and a second pool of oligonucleotide species (e.g. para. [0006], wherein: 
i) each oligonucleotide in the second pool of oligonucleotide species comprises a first strand and a second strand, wherein the first strand is shorter than the second strand, and wherein the first strand and the second strand are 6Application No.: 16/961,113Atty. Dkt. No.: CBS-2001-US complementary at a first end of the oligonucleotide and the second strand comprises a single strand at a second end of the oligonucleotide (e.g. para. [0006]; “second stem-loop oligonucleotide”), 
ii) each oligonucleotide in the second pool of oligonucleotide species comprises an oligonucleotide identification sequence specific to the second pool of oligonucleotide species (e.g. Green is relied upon for the teaching of oligonucleotide identification sequence in p. 17, lines 6-9), 
iii) each oligonucleotide in the second pool of oligonucleotide species comprises a second primer binding domain on the second strand, wherein the first primer binding domain and the second primer binding domain are different (e.g. para. [0006]; “at least one of the stem-loop oligonucleotide further comprises one or more sequence elements…a primer binding site”), and 
iv) the cleaved products and the second pool of oligonucleotide species are combined under conditions in which oligonucleotides in the second pool of oligonucleotide species attach to at least one end of the cleaved products, thereby forming a second set of combined products (e.g. para. [0006]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify Green’s method of library prep with the teachings of Kurn.  One would be motivated to do so because Kurn teaches using the second pool of stem-loop oligos in order to amplify the double stranded nucleic acid molecule (e.g. para. [0006]).  Green would be motivated to do so because they have an interest in amplifying the target nucleic acid (e.g. p. 24, last paragraph).  The ordinary artisan would have a reasonable expectation of success in practicing the invention since both Green and Kurn are in the same field of endeavor of producing nucleic acid libraries.
	Regarding claim 120, Green teaches wherein each oligonucleotide overhang identification sequence comprises a nucleic acid sequence that is unique for each oligonucleotide comprising an overhang of a particular length or no overhang (e.g. p. 2, lines 26-28).
	Regarding claim 121, Green teaches wherein each oligonucleotide overhang identification sequence comprises a nucleic acid sequence that is unique for each oligonucleotide comprising an overhang of a particular length or no overhang and a particular 5' or 3' overhang directionality, when an overhang is present (e.g. p. 17, lines 6-9).
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639